Per Curiam.
It was expressly agreed between the parties that the commissions to be allowed Fowler, the surviving partner, for services should be determined by the court, it being stated in the contract that Fowler “shall receive such commissions as may be allowed by the court, not to exceed the amount prescribed by law.” Upon appeal from the clerk the trial judge allowed the commissions specified in the judgment. No evidence is contained in the record, and there are no findings of fact made by the trial judge. Hence, there is nothing to indicate that the judgment was based upon a false or erroneous theory of law. Tbe burden is upon the appellant to show error.
Affirmed.